In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-21-00109-CR

KENDRICK ALEXANDER, Appellant              §   On Appeal from the 362nd District
                                               Court

                                           §   of Denton County (F16-291-362)

V.                                         §   August 31, 2022

                                           §   Per Curiam Memorandum Opinion

THE STATE OF TEXAS                         §   (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. The judgment is modified to delete $15 of

court costs that are associated with the time-payment fee. It is ordered that the

judgment of the trial court is affirmed as modified.


                                       SECOND DISTRICT COURT OF APPEALS

                                       PER CURIAM